DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5, when referring to the electronic control device, “it” is used to refer back to further limit the control device. It is recommended to provide clarity, that “it” be replaced with “the electronic control unit”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Repper et al [20020045142], further in view of Kim [5693248].
With respect to claim 1, Repper discloses: Food cooking unit comprising: - at least one gas burner (114) associated with an ignition source (117) and on which a cooking zone (at 119) is defined to which the at least one gas burner applies heat; - at least one regulating electrovalve (113) that regulates a gas flow supplied to said at least one gas burner; - an electronic control device (111) connected to said at least one infrared sensor (paragraph 0040) and to said at least one regulating electrovalve (113) for its control and regulation; - at least one thermocouple (118) in thermal contact with the flames that apply heat to the cooking zone and in connection with a safety electrovalve (112) to close a gas flow in the event of extinguishing the flames that apply heat to the cooking zone; characterized in that the thermocouple (118) is connected to the safety electrovalve (112) through a relay (108) which in turn is connected to the electronic control device (111) [paragraph 0020-0025]; the electronic control device stores different regulation programs of the regulation electrovalves and safety electrovalve,, and is configured to regulate said at least one regulation electrovalve and to close the safety electrovalve in application of one of the regulation programs and/or in response to the signals obtained from the infrared sensor [paragraph 0046-0047]; and the electronic control device is configured to emit warnings in response to signals from the thermocouple corresponding to a signal to close the safety valve [see FIG 1, paragraph 0048-0051].
Repper, although discloses an infrared sensor [paragraph 0040], does not disclose the location of the infrared sensor or the screen as claimed. Kim makes up for these deficiencies by teaching:
at least one infrared sensor (33) located above the cooking zone [see FIGs 3-4B, 6A-6B] and focused towards said cooking zone (74) for remote detection of the temperature of a food cooked in said cooking zone
between said at least one infrared sensor (33) and the cooking zone there is a thermal protection screen (52) [col 3, line 29-col 4, line 20].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art at the time of the invention to modify the invention of Repper with the teachings of Kim because Kim provides a protected infrared sensor that is safe from contamination, and allows for cooking monitoring.
Allowable Subject Matter
Claims 2-6, 8, -11, and 13-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific nature of claim 1, combined with further limiting details and in addition to more components of the food cooking unit, show that these features would not be obvious. For example, multiple sensors are required when considering claim 5, wherein many of these sensors require a specific control signal, and any prior art found does not have all the specific features. Another example is claim 13, wherein a each burner now has the features of the sensor and control valves. Although art may show all the valves with the burners, it has not been contemplated to have each burner associated with its own components. For these reasons, the dependent claims are considered to have allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albizuri Landazabal et al [20150150404] is considered pertinent art because of the similar burner arrangement with valves and thermocouples [see abstract, FIGs 1 and 2, paragraph 0013-0018].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
7/27/2022